DETAILED ACTION
Status of Claims
In the response filed January 31, 2022, Applicant amended claims 1 and 11. Claims 2 and 12 were previously canceled. Claims 1, 3-11, and 13-15 are pending in the current application.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been considered but are not persuasive. Applicant asserts that the combination of references does not teach or suggest “1) determining the content according to the state information of an external device and 2) determining the point of time when the content is displayed according to the state information of the external device.”  Examiner respectfully disagrees. Regarding 1), Paragraph [0085] of Shaashua discloses, “A rule recommendation may be determined by an adaptive learning mechanism, such as by user behavior pattern (e.g., every morning the user turns on the air conditioning to 70 degrees), by user-profiling (e.g., other users of the same age and/or gender prefer to have a health report aggregated from health-related IoT devices and therefore a rule to generate a health report is created), or by social triggers (e.g., a friend who owns a Tesla decides to send over his IoT device rules associated with owning a Tesla).”  In this case, content (e.g., health report) is received and determined by adaptive learning mechanism of the IoT device. Regarding 2), Fig. 3 and Paragraph [0023] of Brown discloses, Ads display on lock screen dependent on end-user waking screen; and FIGS. 3 and 4 show processes for when the phone is on and the screen is asleep. In the process of FIG. 3, the screen may be awakened by the user. In this case, the time of display is when the screen is locked, but is activated by the user (e.g., calendar alert).  The rejection is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al. (US 2017/0093982 A1) in view of Brown (US 2013/0124276 A1).

Regarding claims 1 and 11, Shaashua discloses an electronic device comprising: 
a display (Paragraph [0128]); 
a communicator (Paragraph [0040]); 
a memory configured to store computer executable instructions (Paragraph [0126]); and 
a processor configured to execute computer executable instructions so as to:
obtain, through the communicator, state information transmitted by at least one external device, wherein the state information represents an operation which is currently performed in the at least one external device ((Paragraph [0035]: IoT devices may also communicate with a solution-specific service server system 210. For example, a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system)), 
transmit, through the communicator, the state information to an external server (Paragraph [0035]: IoT devices may also communicate with a solution-specific service server system 210. For example, a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system), 
receive advertising content from the external server, wherein the advertising content is determined based on the state information (Paragraph [0085]: A rule recommendation may be determined by an adaptive learning mechanism, such as by user behavior pattern (e.g., every morning the user turns on the air conditioning to 70 degrees), by user-profiling (e.g., other users of the same age and/or gender prefer to have a health report aggregated from health-related IoT devices and therefore a rule to generate a health report is created), or by social triggers (e.g., a friend who owns a Tesla decides to send over his IoT device rules associated with owning a Tesla))).
Shaashua discloses the limitations above. Shaashua does not explicitly disclose: 
while the electronic device operates in a standby mode, control the display to provide an image corresponding to the advertising content based on the state information at a time determined by the external server based on the state information.
Brown teaches:
while the electronic device operates in a standby mode, control the display to provide an image corresponding to the advertising content based on the state information at a time determined by the external server based on the state information (Fig. 3: Ads display on lock screen dependent on end-user waking screen; Paragraph [0023]: FIGS. 3 and 4 show processes for when the phone is on and the screen is asleep. In the process of FIG. 3, the screen may be awakened by the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua to disclose while the electronic device operates in a standby mode, control the display to provide an image corresponding to the advertising content based on the state information at a time determined by the external server based on the state information as taught by 
Regarding claims 3 and 13, Shaashua discloses wherein the image corresponding to the advertising content is provided through the display at a time determined by the external server based on the obtained state information (Paragraph [0085]).
Regarding claims 4 and 14, Shaashua discloses wherein the advertising content corresponds to a user context determined by analyzing the obtained state information by the external server (Paragraph [0085]).
Regarding claims 5 and 15, Shaashua does not explicitly disclose wherein the processor is further configured to, 
based on receiving a preset user input while the image corresponding to the advertising content is provided through the display, switch the electronic device to a normal mode and control the display to provide other image corresponding to the advertising content.
Brown teaches:
based on receiving a preset user input while the image corresponding to the advertising content is provided through the display, switch the electronic device to a normal mode and control the display to provide other image corresponding to the advertising content (Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua to disclose based on receiving a preset user input while the image corresponding to the advertising content is provided through the display, switch the electronic device to a normal mode and control the display to provide other image corresponding to the advertising content as taught by Brown because it would have effectively increased user content engagement. Shaashua discloses managing delivery of content within an Internet of Things (IoT) environment.  Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally 
Regarding claim 6, Shaashua does not explicitly disclose wherein the standby mode is configured to provide an image corresponding to the advertising content with lower power than the normal mode.
Brown teaches:
wherein the standby mode is configured to provide an image corresponding to the advertising content with lower power than the normal mode (Paragraph [0023]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua to disclose wherein the standby mode is configured to provide an image corresponding to the advertising content with lower power than the normal mode as taught by Brown because it would have effectively increased user content engagement. Shaashua discloses managing delivery of content within an Internet of Things (IoT) environment.  Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally intrusive way to get content to smart phone users that doesn't require them to open an application before viewing content (Brown Paragraph [0004]).
Regarding claim 7, Shaashua does not explicitly disclose wherein: 
the image corresponding to the advertising content provided in the standby mode comprises brief information for the advertising content, and 
other image corresponding to the advertising content provided in the normal mode comprises detailed information for the advertising content.
Brown teaches:
the image corresponding to the advertising content provided in the standby mode comprises brief information for the advertising content (Paragraph [0024]), and 
other image corresponding to the advertising content provided in the normal mode comprises detailed information for the advertising content (Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua to disclose the image corresponding to the advertising content 
Regarding claim 8, Shaashua does not explicitly disclose wherein: 
the image corresponding to the advertising content provided in the standby mode comprises an icon, and 
the processor is configured to, based on the icon being selected, switch the electronic device to a normal mode, and control the display to provide the other image corresponding to the advertising content.
Brown teaches:
the image corresponding to the advertising content provided in the standby mode comprises an icon (Fig. 5; Paragraph [0024]), and 
the processor is configured to, based on the icon being selected, switch the electronic device to a normal mode, and control the display to provide the other image corresponding to the advertising content (Fig. 5; Paragraph [0024]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shaashua to disclose the image corresponding to the advertising content provided in the standby mode comprises an icon , and the processor is configured to, based on the icon being selected, switch the electronic device to a normal mode, and control the display to provide the other image corresponding to the advertising content as taught by Brown because it would have effectively increased user content engagement. Shaashua discloses managing delivery of content within an Internet of Things (IoT) environment.  Using the method for advertising on a smart phone lock screen of Brown would provide advertisers a minimally intrusive way to get content to smart phone users that doesn't require them to open an application before viewing content (Brown Paragraph [0004]).
Regarding claim 9, Shaashua discloses wherein the at least one external device comprises at least one device selected from a group consisting of a door sensor, a motion sensor, a temperature sensor, an illuminance sensor, a humidity sensor, a drapery sensor, a gas sensor, a lighting device, and a device for requesting a hotel service (Paragraph [0039]).
Regarding claim 10, Shaashua discloses wherein the advertising content is determined based on personal information of a user of the electronic device (Paragraph [0068]).

Conclusion
                                                                                                                                                                                  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621